89 N.Y.2d 992 (1997)
679 N.E.2d 638
657 N.Y.S.2d 399
Akija Elezaj, Also Known as Sadro A. Elezaj, Respondent-Appellant,
v.
P.J. Carlin Construction Company et al., Defendants, and F & V Mechanical Plumbing & Heating Corp., Respondent, and Todino Sewer & Water Service, Inc., Appellant-Respondent. (And Third-Party Actions.)
Court of Appeals of the State of New York.
Argued February 6, 1997.
Decided March 20, 1997.
John J. Wrenn, Brooklyn, for Fred Todino & Sons, Inc., appellant-respondent.
Coen & Geoghan, P. C., Brooklyn (Sean J. Geoghan of counsel), for Todino Sewer & Water Service, Inc., appellant-respondent.
Klar, Piergrossi & Nunez, New York City (Martin S. Rothman, Lawrence A. Piergrossi and Alyne I. Diamond), for respondent-appellant.
Kelly & McGlynn, New York City (Martin M. McGlynn of counsel), for F & V Mechanical Plumbing & Heating Corp., respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur in memorandum.
*994MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs, and the certified question answered in the affirmative. The central argument urged on this appeal  that the Industrial Code provisions relied upon by plaintiff are too general to support a cause of action under Labor Law § 241 (6) (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 N.Y.2d 494, 502-505)  was not preserved for our review. Although the Appellate Division properly could reach the argument in the exercise of its discretion, "[t]his Court has no power to review either the unpreserved error or the Appellate Division's exercise of *995 discretion in reaching that issue" (Feinberg v Saks & Co., 56 N.Y.2d 206, 210-211). The remaining arguments of the parties are without merit.
Order affirmed, etc.